In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration of respondent’s motion to dismiss,
IT IS ORDERED by the court that said motion to dismiss be, and the same is hereby, denied, effective September 21, 1992.
IT IS FURTHER ORDERED by the court that said writ of mandamus be, and the same is hereby, granted, and that respondent place relator’s name on the ballot as an independent candidate for the 6th Ohio House District for the general election of November 3, 1992.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.